DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
	No restriction is being imposed in this case. Claims 1-5 are under examination.
Consideration has been given as to whether the claims are drawn to an abstract idea. The “determining” step (b) encompasses the active step of detecting the amount of LHRH- or hCG/LH receptors. More importantly, the step of contacting the cells (step (c)) with a peptide comprising SEQ ID NO: 1, a novel cytotoxic peptide, which is also known as EP-100 in the art; and then step (d), determining the IC50 value according to a sensitivity of the cells to EP-100 after the contacting step of (c), were not routine in the art as a method of analyzing LHRH- or hCG/LH receptors, and thus the steps add significantly more to the method as a whole.

Effective Filing Date
Applicant’s claim for the domestic benefit of prior-filed applications under 35 U.S.C. 119(e) and 120 in the Application Data Sheet (ADS—p. 3) and the first paragraph of the instant specification is acknowledged. No foreign priority claims are made (see p. 3 of the ADS). Under the AIA , the effective filing date of a claimed invention is the earlier of:
The actual filing date of the application;
OR
The filing date to which the application is entitled to a right of foreign priority or domestic benefit as to such claimed invention.
Note that with regard to claiming domestic benefit of prior-filed applications, MPEP 211.05 sets forth the disclosure requirements:
To be entitled to the benefit of the filing date of an earlier-filed application, the later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or earlier-filed non-provisional application or provisional application for which benefit is claimed); the disclosure of the invention in the prior application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, except for the best mode requirement. See Transco Prods., Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994). Accordingly, the disclosure of the prior-filed application must provide adequate support and enablement for the claimed subject matter of the later-filed application in compliance with the requirements of 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, except for the best mode requirement.
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale


Based on the information given by Applicant and an inspection of the prior patents and provisional application, the examiner has concluded that the subject matter defined in the instant claims is supported by the disclosure in application no. 12/975,058 (now US Patent 10,093,961), application no. 16154486 (now US Patent 11,066,693) and provisional application serial no. 61/289,010, because the claimed invention is disclosed in said application and patents. The priority date of claims 1-5 of the instant application is deemed to be 12/22/2009.  

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 1-5 are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-5 of prior U.S. Patent No. 10,093,961. Specifically, the instant claims filed 06/29/2021 are exactly the same as claims 1-5 of the ’961 patent. Note above that the filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 USC 101.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-5 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 11,066,693 in view of Nagy and Schally (BIOLOGY OF REPRODUCTION 73, 851–859 (2005)—hereafter “Nagy”). In both cases, the claims are drawn to a method of analyzing a tissue sample, the method comprising:
(a) contacting the said sample from a subject, with a hormone polypeptide or hormone polypeptide analog that binds to LHRH- or hCG/LH receptors under conditions allowing the hormone or hormone analog to bind the LHRH- or hCG/LH receptors;
(b) determining an amount of LHRH- or hCG/LH receptors in the sample by detecting the amount of hormone polypeptide or hormone polypeptide analog that is bound to the LHRH- or hCG/LH receptors in the sample;
(c) contacting cells obtained from the sample with a peptide comprising the cytotoxic sequence KFAKFAKKFAKFAKKFAKQHWSYGLRPG (SEQ ID NO: 1); and
(d) after the contacting of (c), determining the IC50 value according to a sensitivity of the cells to SEQ ID NO:1, wherein the IC50 value is 5.5 μM or less and wherein greater LHRH- or hCG/LH receptor expression indicates increased sensitivity of the cells.
The difference between the claim sets are as follows. The instant claims recite the sample to be tested is a prostate, ovarian, breast or endometrial sample, whereas the claims of the ‘693 patent recite a pancreatic, hepatic, melanoma, kidney, gastrointestinal, lung, lymphoma or leukemia sample. It would have been obvious to the person of ordinary skill in the art at the time of the filing of the invention that the method recited in the claims of the ‘693 patent could be applied to analyzing prostate, ovarian, breast or endometrial tissues because Nagy teaches that LHRH receptors are highly expressed in breast, ovarian, endometrial and prostate cancers (see abstract; p. 852, Table 1; p. 857, left column, last paragraph). 
The person of ordinary skill in the art would have been motivated to apply the method set forth in the claims of the ‘693 patent because the inventive concept of the ‘693 claims is that the methods recited therein can be used on any tumor samples to test for LHRH (or hCG/LH) receptors in order to determine if they would be sensitive to treatment with agents that target these receptors. The recitation of a specific type of tumor tissue does not distinguish the instant claims over those of the ‘693 claims. Further, Nagy teaches that “targeted cancer therapy” allows for greater effectiveness and less toxicity than traditional chemotherapy (see p. 851, right column, 1st paragraph):
One of the various approaches to targeted cancer therapy is based on findings that receptors for certain peptide hormones such as…LHRH…are expressed on tumors in higher concentrations than on most normal cells. (Citations omitted by examiner).

Furthermore, the person of ordinary skill in the art could have reasonably expected success because he or she would be using an effective means for screening a tumor samples for LHRH or hCG/LH receptors already present in the prior art (the claims of the ‘693 patent) in order to determine if a given tumor sample would respond to a targeted treatment. The person having ordinary skill in the art would understand that such a screening sample would work equally well on any type of tumor tissue, not least of all since many tumor tissues express these receptors.
Thus, the instant claims are not patentably distinguishable from the claims of the ’693 patent in view of Nagy.

Closest Prior Art
The abstract by Leuschner et al. (AACR Annual Meeting; Abstract #4666: “Targeted oncolytic peptide for treatment of ovarian cancers”, Apr 18-22, 2009; Denver, CO; published May 2009—on IDS filed 06/29/2021) teach an in vitro assay in which LHRH receptor over-expressing OVCAR-3 cells were cultured in the presence of various concentrations (0.001-100M) of EP-100 (a peptide having the sequence KFAKFAKKFAKFAKKFAKQHWSYGLRPG, which is identical to instant SEQ ID NO: 1) for 1 to 24 hours (see abstract). Cell viability was measured by formazan conversion assays and LHRH receptor expression was determined by immunohistochemistry and quantified by a computerized image scoring system (0 for no receptor expression and 3 for maximum receptor expression—see abstract). Leuschner et al. teach that OVCAR-3 cells overexpress LHRH. According to Christodoulou et al. (British Journal of Cancer, 1998; 77: 2088-2097—on IDS filed 06/29/2021), the formazan assay (referred to therein as the MTT assay) is carried out and then optical density (OD) is recorded and the IC50 is calculated based upon a 50% reduction in OD (see p. 2089, left column, last paragraph). 
Van Groeninghen (US PGPUB 20030166503—on IDS filed 06/29/2021) teaches a method for detecting LHRH (referred to therein as GnRH) receptors on tumor cells comprising contacting said cells with a ligand for an LHRH receptor (see claim 1 of Groeninghen). Ligands encompass LHRH or an analog thereof (see paragraph [0023] of the PGPUB). Groeninghen teaches the LHRH hormone analog can be Zoladex [D-Ser(tBu)6Aza-Gly-LHRH] (paragraph [0166]), which comprises at least one D-amino acid. Groeninghen teaches that the ligand is labeled (see claims 1 and 3). Further, at paragraph [0022], Groeninghen teaches:
The means for detecting bound ligands are known to a person skilled in the art and may comprise immunohistochemical staining methods and/or fluorescent or radioactive labels. The labels may be conjugated ligand and/or to antibodies directed against ligand and/or GnRH receptor.

The biotin-avidin system employed by most immunohistochemical staining methods are well-known to the person of ordinary skill in the art as evidenced by
paragraph [0179] of Groeninghen, which discloses a biotinylated secondary antibody
system. 
	Nevertheless, the prior art, including US PGPUB 2009/0269341 (on IDS filed 06/29/2021) and WO 2009/094634, does not teach or suggest step (d) of the claims, namely, after the contacting of (c), determining the IC50 value according to a sensitivity of the cells to SEQ ID NO: 1, wherein the IC50 value is 5.5 μM or less and wherein greater LHRH- or hCG/LH receptor expression indicates increased sensitivity of the cells.

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINA M BORGEEST whose telephone number is (571)272-4482. The examiner can normally be reached M-F 9-3 EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker can be reached on 5712720911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






Christina Borgeest
/CHRISTINA M BORGEEST/Primary Examiner, Art Unit 1649